El Juez Pbesidente Señob Del Tobo,
emitió la opinión del tribunal.
Este es un caso en el que está envuelta la cuestión de dónde debe celebrarse el juicio.
Carmen Ramírez formuló demanda en la Corte Municipal de Ponce contra Ana María Manescau, alegando en resumen que en pleito que contra ella siguiera Ana María Manescau en dicha corte municipal en cobro de diez y ocho dólares, se embargó y remató para satisfacer la sentencia una casa de la demandante situada en Ponce que se le adjudicó a la propia Ana María Manescau, y que a la fecha del embargo y del re-mate dicha casa, que tenía un valor de trescientos cincuenta dólares, constituía el hogar seguro de la demandante y sus hijos menores de edad, estando en tal virtud exenta de embargo y de ejecución. Pide una sentencia que declare: 1, que la casa constituía el hogar seguro de la demandante y sus hi-jos; 2, que a las fechas del embargo y del remate estaba exenta de embargo y de ejecución; 3, que el embargo y el remate de la misma son nulos; 4, que condene a la deman-dada a devolver la casa a la demandante, y 5, o si ello no fuere posible, a pagarle su valor, $350, con costas.
Emplazada la demandada, compareció el 21 de marzo de 1932 y presentó simultáneamente una moción de traslado del pleito a la Corte Municipal de San Juan por ser la del lugar de su residencia y otra solicitando la eliminación de ciertos particulares de la demanda.
*138En abril 14 siguiente la demandante se opuso al traslado por los siguientes motivos:
“1: Que la moción de traslado no viene acompañada d'e, ni se ha hecho al radicarse contestación o excepciones previas a la de-manda. Art. 82 del Código de Enjuiciamiento Civil de Puerto Rico.
“2. Que el juramento que se acompaña a la moción de traslado no es suficiente en derecho, por cuanto en el mismo no se hace constar que la declarante haya explicado los hechos de su caso a un ahogado y éste la haya aconsejado que tiene una buena defensa que oponer a las pretensiones de la demanda; ni tampoco se alega en dicho ju-ramento que tenga ella a su juicio una buena defensa que oponer a la demanda, limitándose a decir que no adeuda nada a la deman-dante, cuando la acción ejercitada no es cobro de dinero y sí en re-clamación de un derecho de homestead.
“3: Que la acción establecida en este caso no es de naturaleza puramente personal.
“4: Que la propiedad objeto de este litigio está ubicada en Ponce; el marshal que la embargó y remató es el marshal de la Corte Municipal de Ponce y reside en Ponce; la demandante reside en Ponce; y todos los testigos y la prueba, incluyendo el récord del caso que da origen a esta acción están en Ponce, por lo que por dichos motivos y por la conveniencia de los testigos en especial, se servi-rían mejor los fines de la justicia si el caso se retuviera y viera ante esta Corte Municipal de Ponce.”
Dos días después la demandada archivó una nueva moción de traslado por el mismo fundamento, con un affidavit de mé-ritos más extenso, y un escrito de excepciones previas.
El 12 de mayo, 1932, la corte municipal resolvió la cues-tión que se le planteara, así:
“Se declara sin lugar la moción de traslado por haber quedado la demandada sometida a la jurisdicción de la Corte al no exccp-cionar o contestar la demanda.' Aponte v. Atlas Commercial Co., 27 D.P.R. 245.”
Recurrió entonces la demandada en certiorari para ante la corte del distrito y ésta decidió el caso como sigue:
“Vistos los artículos 77 y 82 del Código de Enjuiciamiento Civil, la jurisprudencia sentada en los casos de Buso v. Borinquen Sugar Co., 19 D.P.R. 357, y Aponte v. Atlas Commercial Co., 27 D.P.R. *139245, y examinados los autos del caso civil No. 12179 de la Corte Municipal de Ponce, de Carmen Ramírez v. Ana María Maneseau, sobre reclamación de homestead, la Corte declara sin lugar la petición en este caso y anula el auto de certiorari expedido, todo ello sin especial condena en costas. El Secretario registrará sentencia de con-formidad.
Registrada la sentencia, • se interpuso contra ella el pre-sente recurso de apelación.
La primera cuestión suscitada es la de si cabe una petición de traslado tratándose como se trata de un pleito entablado en una corte municipal.
Desde 1923 la cuestión quedó resuelta expresamente por esta corte en sentido afirmativo en el caso de Rivera v. Aybar, 32 D.P.R. 548. La opinión fué emitida por el Juez Asociado Sr. Aldrey, y en ella se dijo:
“El. Código de Enjuiciamiento Civil, que fué promulgado para la tramitación de los procedimientos civiles en las cortes de distrito, establece en sus artículos 75 al 86, inclusive, reglas fijando el lugar en el que deben verse los pleitos y los casos en que deben ser tras-ladados a otra corte de distrito, disposiciones que son aplicables a las cortes municipales por haber dispuesto la sección 3a. de la ley de 1904 reorganizando el sistema judicial que todos los procedimien-tos ante las cortes municipales deberán ser tramitados conforme a las reglas y procedimientos en práctica en las cortes de disti'ito. Es cierto que por haber sido promulgado el Código de Enjuiciamiento Civil para las cortes de Distrito se refiere a traslados de una corte de distrito a otra de igual categoría, pero como dicho cuerpo legal rige también en las cortes municipales, cuando de éstas se trata ha de entenderse que el traslado es de una corte municipal a otra de la misma jurisdicción para que pueda cumplirse el precepto de que las acciones personales, como la ejercitada en esta demanda, deben verse en el distrito municipal donde residiere el demandado al iniciarse el litigio y pueda ser trasladada a él si se presenta en otro distrito municipal y se solicita el traslado de acuerdo con la ley.”
Y desde mucho antes lo había sido implícitamente en igual sentido por lo menos en los casos de Ortiz v. Gómez, 21 D.P.R. 507 y Almenas v. Iriarte, Jues Municipal, 29 D.P.R. 376.
La segunda cuestión a considerar es la de si no ha-*140biendo presentado la demandada su primera petición de tras-lado al comparecer a contestar o formular excepciones, quedó sometida a la jurisdicción de la corte en que el pleito se ini-ciara.
Examinados los hechos del caso de Aponte v. Atlas Commercial Co., 27 D.P.R. 245, que sigue la norma trazada por el de Buso v. Borinquen Sugar'Co., 19 D.P.R. 357, encuén-trase que son iguales a los del presente. Aplicando los prin-cipios en esos casos establecidos sólo cabría dictar una reso-lución, confirmar la sentencia recurrida. Pero la apelante invoca un caso posterior, el de Ramos v. Lloverás, 36 D.P.R. 685, y sostiene, con razón a nuestro juicio, que decide la cues-tión envuelta en su favor.
Es cierto que según el resumen, dicho caso sólo resuelve que “una moción de traslado fundada en que se reside en otro distrito, no habiendo indicación alguna de que sea clara-mente frívola o evidentemente dilatoria, debe ser resuelta antes de procederse a la vista del caso y de dictarse sentencia”, y que en el curso de la opinión se dice: “Desde luego que no nos confrontamos aquí con elemento alguno de renuncia o sumisión implícita, como en los casos de Buso v. Borinquen Sugar Co., supra, Ortiz v. Gómez, 21 D.P.R. 507; y Aponte v. Atlas Commercial Co. et al., 27 D.P.R. 245.” Pero si se estudia cuidadosamente se veré que después de un examen cuidadoso del origen y significado de la ley y de la jurispru-dencia, concluye:
“Si se interpretan las palabras ‘al tiempo de contestar o excep-cionar la demanda’ de acuerdo con el espíritu y objeto de la dispo-sición que estamos considerando como que quieren decir ‘en el mo-mento o antes de contestar o excepcionar,’ entonces la conclusión a que llegó el comisionado codificador de California es una cuestión de poca monta. Péro las palabras ‘comparece y’ contenidas en la dis-posición anterior eran y son significativas, ya, que indican la inten-ción predominante en las mentes de los primeros legisladores — no obstante el desaliño con que fueron expresadas — a saber, al tiempo de la primera comparecencia de un demandado, ya fuera mediante contestación, excepción previa, o en cualquier otra forma. Ninguno *141de los cásos citados combate la idea de un límite de tiempo y de una renuncia como el principio fundamental de la restricción estatutaria sobre el derecho del demandado, que de lo contrario es absoluto, a solicitar el traslado del juicio; y la mayoría de las decisiones, en tanto en cuanto se inclinan hacia una u otra dirección, tienden a sostener esa teoría.”
Y como ese criterio permite un reconocimiento más franco del derecho qne el legislador reconoce a los litigantes a que el pleito se tramite en el lugar correspondiente y no se tenga a nna parte por sometida cuando a todas luces se observa qne no fue ésa su intención, a él nos adherimos nuevamente. Y a fin de dejar esclarecido por completo el punto resolvemosque los casos de Aponte v. Atlas Commercial Co., 27 D.P.R. 245 y Busó v. Borinquen Sugar Co., 19 D.P.R. 357, y todos los otros que los sigan quedan revocados en tanto en cuanto se oponga a la regla que rige en esta jurisdicción tal como se expuso en el caso de Ramos v. Lloveras, 36 D.P.R. 685, 695, a saber: que el traslado debe solicitarse al tiempo de la pri-mera comparecencia del demandado, ya fuera esa compare-cencia mediante contestación, excepción previa, o en cual-quiera otra forma como se hizo en este caso al presentar una moción eliminatoria.
Esto decidiría el recurso si el único motivo de oposición a la solicitud de traslado hubiera sido el de la sumisión de la demandada. Mas no fué así. Sabemos que se alegó también que el juramento de la solicitud era insuficiente, que la acción ejercitada por la demandante no era de naturaleza puramente personal, que la propiedad objeto del litigio está ubicada en Ponce y que toda la prueba documental está allí y los testigos residen en dicha ciudad.
Podemos prescindir de la cuestión del juramento por no ser importante dadas las circunstancias que en el caso concu-rren y la jurisprudencia sobre la materia y debemos prescin-dir de la cuestión de la prueba y residencia de testigos por no ser el momento oportuno para suscitarla, pero es necesario considerar y resolver si el caso debe regularse o no por el *142No. 1 del artículo 75 del Código de Enjuiciamiento Civil que dice:
“Artículo 75. — Deberán substanciarse en el distrito en que ra-dique el objeto de la acción, o parte del mismo, sin perjuicio de la facultad de la Corte para cambiar el lugar de la vista, a tenor de lo dispuesto en este Código, los pleitos que se sigan por las causas si-guientes :
“1. Para recobrar la posesión de bienes raíces o de una propie-dad o interés en la misma, o para determinar en cualquiera forma dicho derecho o interés, y por daños causados a propiedad inmueble.”
No hemos tenido el beneficio de una discusión entre las partes. La demandante se limita a afirmar su derecho. Pa-rece que confió enteramente en la sumisión. La demandada sostiene que una reclamación de homestead, después del lan-zamiento, es una reclamación en cobro de dinero, y por ende, una acción personal, citando los casos de Hedilla v. Monagas, 38 D.P.R. 27, y 29 C. J. 783.
En el caso de Eedilla, supra, la corte, hablando por su Juez Asociado Sr. Wolf, dijo:
“Respecto a la contención principal, nos sentimos obligados a resolver que después que una persona con derecho al hogar seguro es lanzada de la propiedad mediante el procedimiento sumario de la Ley Hipotecaria, no tiene derecho a comparecer en ese procedimiento hipotecario para reclamar la distribución de los $500 que le perte-necen. El procedimiento hipotecario en el presente caso fué entera-mente completo y resuelto. Por supuesto, no surgió cuestión alguna de interrupción, en vista de que los procedimientos fueron comple-tos, y creemos que no puede haber cuestión en cuanto a si se debe o no retroceder a considerar la reclamación de la peticionaria. La re-clamación del pago- de los $500 es ahora una de dinero, a pesar de que existe un gravamen sobre la propiedad. Debe radicarse un pleito independiente contra la persona que corresponda, para reco-brar la cantidad reclamada.”
Lo que se decidió fué que procedía la radicación de un pleito independiente del ejecutivo sumarísimo en que la finca se había ejecutado. No se resolvió la cuestión aquí envuelta.
La cita de Corpus Juris, dice:
*143“El dereebo de hogar seguro no posee ninguno de los requisitos esenciales de una enajenación; es meramente un derecho o privile-gio otorgado por disposiciones constitucionales o estatutarias.
“Es un derecho puramente personal que sólo puede ser ejercido para beneficio del deudor y su familia.” 29 C. J. 783, 784.
En el párrafo anterior dice la misma autoridad:
“El derecho a hogar seguro depende enteramente de disposicio-nes orgánicas o estatutarias, no conociéndose en el derecho común nada similar; y no puede haber, desde luego, mayor derecho en la propiedad sujeta al hogar seguro que el creado por estas disposi-ciones. En vista de la diferencia existente en l'a fraseología de las leyes relativas a hogar seguro en las distintas jurisdicciones el inte-rés creado por las mismas difiere considerablemente.” 29 C. J. 783.
Y en los párrafos que siguen:
“Las disposiciones sobre hogar seguro no crean un nuevo título ni perturban el título de la propiedad. Tampoco dan mayor fuerza ni amplían el título ya existente. Solamente el uso de la propiedad se modifica mas no el título mismo. No crean ningún interés en los bienes cuando las partes que alegan el derecho' de hogar seguro no tienen interés o títulos en los mismos; tampoco constituyen una defensa en una acción de sanamiento o en una acción reivindicatoría.
“En algunas jurisdicciones el criterio adoptado es que el hogar seguro no es un derecho absoluto sino meramente una excepción, cuyo objeto es impedir que se haga uso de los procedimientos de la corte para vender determinados bienes en pago de deudas. En otras ju-risdicciones el derecho de hogar seguro se considera como un título en la propiedad, en favor de la persona designada por la ley y se le califica indistintamente con el nombre de ‘feudo,’ ‘propiedad ab-soluta’ o ‘propiedad vitalicia’ y como una tenencia en común con de-recho a supervivencia entre marido y mujer.
“En otras jurisdicciones, sin clasificar el derecho más definida-mente, se ha resuelto que el hogar seguro es algo más que un mero privilegio y que equivale a un derecho, y que si bien el hogar se-guro no es quizá un nuevo título que pueda transferirse por enaje-nación, es un interés o derecho en el hogar de duración indetermi-nada y del cual está investido el dueño en tal forma que la legisla-tura carece de facultades para abrogar la ley que lo crea.”
La ley de Puerto Rico se encuentra en las Leyes de 1903 y en la Compilación de 1911, p. 230. Estudiándola se observa *144que si bien el derecho se reconoce al jefe de familia como tal, lo es siempre en relación con una propiedad real.
No está desprovista de fundamento la afirmación de la apelante con respecto a que la acción queda reducida a una en cobro de pesos después del lanzamiento, pero aquí si bien se reclama en forma subsidiaria la suma de $350, valor de la casa vendida, se pide en primer término el reconocimiento del derecho sobre la propiedad, la anulación del embargo y de la venta y la restitución de la misma. Todo gira alrededor de un bien inmueble y parece estar comprendido dentro del No. 1 del artículo 75 del Código de Enjuiciamiento Civil, cu-briendo el derecho reclamado no una parte sino la totalidad de dicho inmueble.
Siendo ello así, es la Corte Municipal de Ponce la en que debe sustanciarse el litigio y en tal virtud no era procedente el traslado solicitado. Debe declararse sin lugar el recurso y confirmarse la sentencia apelada.